Citation Nr: 0525985	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  04-13 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

2. Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for chronic renal 
failure, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The RO, in pertinent part, denied 
service connection for hypertension, CAD, and chronic renal 
failure.  

The April 2003 rating decision also denied service connection 
for peripheral neuropathy and asthma.  While the veteran 
filed a notice of disagreement (NOD) with respect to these 
issues, and they were included in the March 2004 statement of 
the case (SOC), he did not file a substantive appeal.  See VA 
Form 9 received April 2004.  As such, they are not before the 
Board on appeal. 38 C.F.R. § 20.302. 

The veteran filed an Application for Increased Compensation 
Based on Unemployability in May 2003.  As this issue has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Reason for remand:  Inadequate medical opinion.  The veteran 
contends that service connection should be granted for 
hypertension, coronary artery disease (CAD), and chronic 
renal failure as secondary to service-connected diabetes 
mellitus under 38 C.F.R. § 3.310(a).  Under that provision, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence of aggravation unless the 
underlying condition has worsened.  Cf. Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

The RO obtained a medical opinion as to whether diabetes 
mellitus caused any of these conditions but did not request 
that the examiner state whether diabetes aggravates any of 
them.  Consequently, the examiner did not render an opinion 
on this aspect of the claim for secondary service connection.  
The veteran specifically noted this in his April 2004 VA Form 
9 substantive appeal, and his representative also requested 
this consideration in a December 2004 Informal Hearing 
Presentation.  The Board concludes that remand is required to 
obtain this medical opinion in order to decide the claims.  
38 C.F.R. § 3.159(c)(4).

In addition, the Board notes that the opinions in this case 
were rendered by a nurse practioner.  On remand, the opinions 
should be obtained from a cardiologist.

Accordingly, this appeal is REMANDED to the AMC for the 
following actions:

1.  Request that the veteran inform VA of 
the places where he has received 
treatment for hypertension, CAD, and 
chronic renal failure since March 2004 
and assist him in obtaining those 
treatment records.

2.  Schedule the veteran for a VA 
cardiovascular examination by a 
cardiologist who will review the medical 
evidence in this case.  The doctor should 
be asked to render an opinion on the 
following:

(a)  Has the veteran's hypertension in 
this case been caused or aggravated by 
his diabetes mellitus?  Concerning 
aggravation, temporary or intermittent 
flare-ups of symptoms of a condition, 
alone, do not constitute aggravation 
unless the underlying condition has 
worsened.  Therefore, please clarify 
whether diabetes mellitus may have merely 
caused temporary elevated blood pressure 
readings or other symptoms or whether it 
has caused the underlying disease of 
hypertension to worsen in this case.

(b)  Has the veteran's CAD in this case 
been caused or aggravated (made worse) by 
his diabetes mellitus?

(c)  Has the veteran's chronic renal 
failure been caused or aggravated (made 
worse) by his diabetes mellitus?

If the opinions on these matters cannot 
be stated in terms of medical certainty, 
the examiner should express the opinions 
in terms of probability or likelihood, 
i.e., whether it is likely or unlikely or 
at least as likely as not that diabetes 
mellitus has caused hypertension, CAD, or 
chronic renal failure or whether it is 
likely or unlikely or at least as likely 
as not that diabetes mellitus has made 
hypertension, CAD, or chronic renal 
failure worse.  (The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.)

3.  Following the completion of the 
actions ordered above, readjudicate the 
claims for service connection for 
hypertension, CAD, and chronic renal 
failure.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




